RAYMOND R. ABRAMSON, Judge, dissenting. The sole issue in this appeal is whether the trial court clearly erred when it found that the loss of the relationship between M.F. and her grandmother is likely to harm the child. In resolving this question, it is crucial that we keep in mind our standard of review. Our supreme court has held repeatedly that it would not reverse a finding by a circuit court in an equity case unless it was clearly erroneous. In re Adoption of J.P., 2011 Ark. 535, 385 S.W.3d 266. A finding of fact by a circuit court | ^sitting in an equity case is clearly erroneous when, despite supporting evidence in the record, the appellate court viewing all of the evidence is left with a definite and firm conviction that a mistake has been committed. See id. In resolving the clearly erroneous question, we must give due regard to the opportunity of the trial court to judge the credibility of -witnesses. Id. We give due deference to the superior position of the circuit court to view and judge the credibility of the witnesses. Id. This deference to the circuit court is even greater in cases involving child custody or visitation, as a heavier burden is placed on the circuit court to utilize to the fullest extent its powers of perception in evaluating the witnesses, their testimony, and the best interest of the children. Id. Under these standards, this case should be affirmed. The majority places great weight on the circuit court’s statement from the bench that Favano’s testimony that it would be in M.F.’s best interest to have a relationship with Elliott met the best interest “hurdle.” I note first that this is not an explicit finding regarding likely harm. In the absence of a showing to the contrary, we presume that a court acted properly and made the findings necessary to support its judgment. McCracken v. McCracken, 2009 Ark. App. 758, at 7, 358 S.W.3d 474, 479 (citing Coon v. State, 76 Ark. App. 250, 65 S.W.3d 889 (2001)). The majority appears to conclude that Fa-vano “owned” the thought when she made the “best interest” statement, and thereby precluded the trial court from reaching the same determination. Furthermore, focusing on this single statement by the trial court, to the exclusion of other relevant evidence, has tainted the majority’s analysis; the focus instead should be whether sufficient evidence was put forth to sustain the finding of likely harm. 114The record is replete with evidence that Elliott had a positive, loving relationship with M.F. and that without court-ordered grandparent visitation the child’s relationship with her extended family on her biological father’s side would be lost. Elliott was the supervisor of her son’s visitation with M.F. during the divorce proceedings, exercised his visitation when he was serving our country in Iraq, and, as the majority concedes, had the requisite “significant and viable relationship with the child.” Favano testified that it was in her daughter’s best interest to have a relationship with her deceased father’s family, and there was ample evidence that cutting off this relationship would be harmful. For example, Elliott testified that M.F. would have an emotional void without this relationship, and Janice Hill, M.F.’s aunt, testified that Favano’s decision to prohibit visitation was emotionally harmful to M.F. The trial court absorbed all of this testimony in reaching its decision on the merits. The loss of a relationship with an entire side of a family, and the accompanying loss of the memory of a deceased parent, distinguishes this case from Bowen v. Bowen, 2012 Ark. App. 403, 421 S.W.3d 339. I dissent in this case for much the same reason that I dissented in Bowen—I believe there was in fact sufficient evidence to support the trial court’s finding of likely harm to the child from the loss of the relationship between the petitioning grandparent and the child. While evidence in the form of expert testimony of psychological harm might be helpful, see, e.g., Moriarty v. Bradt, 177 N.J. 84, 827 A.2d 203 (2003) (trial court noted that “all the experts agreed” that the children should continue to have a relationship with their grandparents), I believe that proof that a child will lose a nurturing, loving relationship with an entire branch of her family is sufficient to support a finding of 11slikely harm. The trial court is in a far better position than this court to determine the best interest of the child — which includes likelihood of harm — in these fact-intensive, credibility-driven cases involving grandparent visitation. Indeed, the trial court underscored its familiarity with these parties and their family matters when it noted at the conclusion of the hearing, “I handled the divorce between Mr. Hill and Mrs. Favano, and I handled the post-divorce issues, and they had plenty of them.” This familiarity and ability to judge the credibility of the witnesses is the very reason that our deference to the trial court is even greater in cases involving child custody and visitation. Here, where there was certainly evidence from which the trial court could find that M.F. would likely be harmed by the loss of the relationship with her grandmother (and, as a result, her deceased father’s entire family), this court should affirm. I respectfully dissent. GRUBER, GLOVER, and BROWN, JJ., join in this dissent.